United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
E.C., Appellant
)
)
and
)
)
DEPARTMENT OF JUSTICE, DRUG
)
ENFORCEMENT ADMINISTRATION,
)
Miami, FL, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1060
Issued: November 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 8, 2010 appellant timely appealed the February 19, 2010 nonmerit decision of
the Office of Workers’ Compensation Programs finding that she abandoned her request for an
oral hearing. The most recent merit decision was issued on August 24, 2009, more than 180 days
prior to the filing of this appeal. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not
have jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant abandoned her request for a hearing.
FACTUAL HISTORY
On May 8, 1994 appellant, then a 36-year-old special agent/criminal investigator, was
injured when she slipped and fell on her tailbone at work. She stopped work on May 16, 1994.
The Office accepted the claim for subluxations at C3, T1, L3-4 and L5-S1. On December 20,
2007 it accepted cervical subluxation at C3, thoracic subluxation, T1, lumbar subluxation, L3-4,
and L5-S1. On February 25, 2008 the Office accepted permanent aggravation of cervical
degenerative disc disease at C4-C5 and C5-C6.
On November 7, 2008 it accepted

cervicothoracic lumbar myofascial pain syndrome. Appellant received appropriate compensation
benefits.
On June 4, 2009 the Office received a request to authorize physical therapy for the period
June 4 to July 4, 2009.
In a letter dated June 9, 2009, the Office advised appellant that additional medical
evidence was needed. It requested that she provide a report from her treating physician with an
explanation regarding the need and extent of the requested treatment.
In a June 19, 2009 report, Dr. Bruce S. Zaret, a Board-certified internist and treating
physician, noted the Office’s request for additional information regarding the need for physical
therapy. He opined that appellant was in need of a transcutaneous electrical nerve stimulation
(TENS) unit and Botox, but did not offer any opinion regarding physical therapy.
By decision dated August 24, 2009, the Office denied appellant’s request for additional
physical therapy. It found that Dr. Zaret’s report was insufficient to support authorization of any
additional physical therapy.
On August 30, 2009 appellant requested a telephonic hearing and submitted additional
evidence. In an undated letter, received on September 11, 2009, she advised the Office that she
never received the June 9, 2009 letter requesting additional information from her physician.
Appellant also noted that the Office did not address the TENS unit or Botox request from her
physician.
On November 10, 2009 the Office notified appellant in writing that a hearing was
scheduled for December 10, 2009 at 1:30 p.m. Eastern Standard Time. Appellant was given a
toll-free number to call and a pass code. The notice was mailed to her address of record.
By decision dated February 19, 2010, the Office found that appellant abandoned her
requested hearing. The decision noted that a hearing was scheduled for December 10, 2009, but
she failed to appear as instructed. The decision found that there was no indication that appellant
contacted the Office either prior or subsequent to the scheduled hearing to explain her failure to
participate. The Office concluded that she abandoned her oral hearing request.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to receive a hearing
upon writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.1 Unless otherwise directed in writing by the claims examiner, the
Office hearing representative will mail a notice of the time and place of the hearing to the

1

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

2

claimant and any representative at least 30 days before the scheduled date.2 The Office has the
burden of proving that it mailed notice of a scheduled hearing to a claimant.3
The authority governing the abandonment of hearings rests with the Office’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned her request for a hearing and return the case to
the district Office.4
ANALYSIS
By decision dated August 24, 2009, the Office denied appellant’s request for additional
physical therapy. Appellant timely requested a telephonic hearing. In a November 10, 2009
letter, the Office notified her that a hearing was scheduled for December 10, 2009 at 1:30 p.m.
Eastern Standard Time. It instructed appellant to call a toll-free number and enter a provided
pass code to connect to the hearing representative. Appellant did not telephone at the appointed
time. She did not request a postponement of the hearing or explain her failure to appear at the
hearing within 10 days of the scheduled December 10, 2009 hearing. The Board finds that
appellant abandoned her request for a hearing.
On appeal appellant contends that she did not receive notice of the scheduled hearing.
The record reflects that the November 10, 2009 hearing notice was mailed to appellant’s address
of record and was not returned as undeliverable. The Board has found that, in the absence of
evidence to the contrary, a letter properly addressed and mailed in the due course of business,
such as in the course of the Office’s daily activities, is presumed received at the mailing address
in due course. This is known as the mailbox rule.5 The Office properly mailed the hearing
notice to appellant’s address of record and it is presumed that she received the notice of hearing.
Appellant also questioned why physical therapy had not been authorized by the Office. The
Board only has jurisdiction to consider whether the Office properly found that she abandoned her
hearing request.
CONCLUSION
The Board finds that the Office properly determined that appellant abandoned her request
for an oral hearing.

2

20 C.F.R. § 10.617(b).

3

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See G.J., 58 ECAB 651 (2007).
5

Jeffrey M. Sagrecy, 55 ECAB 724 (2004); James A. Gray, 54 ECAB 277 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

